EXHIBIT 10.3

 

Execution Copy

 

$20,000,000

 

TERM LOAN AGREEMENT

 

among

 

STYROCHEM FINLAND OY

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

and

 

GUGGENHEIM CORPORATE FUNDING, LLC,

as Administrative Agent

 

Dated as of June 30, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

ARTICLE I -        DEFINITIONS    1

1.1

     Defined Terms    1

1.2

     Other Definitional Provisions    15 ARTICLE II -       AMOUNT AND TERMS OF
COMMITMENTS    16

2.1

     Term Loan Commitments    16

2.2

     Procedure for Term Loan Borrowing    16

2.3

     Repayment of Term Loans; Evidence of Debt    16

2.4

     Fees    17

2.5

     Optional Prepayments    18

2.6

     Mandatory Prepayments    18

2.7

     Interest Rates and Payment Dates    19

2.8

     Computation of Interest and Fees    20

2.9

     Inability to Determine Interest Rate.    20

2.10

     Pro Rata Treatment and Payments    21

2.11

     Requirements of Law    21

2.12

     Taxes    22

2.13

     Indemnity    23

2.14

     Illegality    24

2.15

     Change of Lending Office    24

2.16

     Conversion and Continuation Options    24

2.17

     Minimum Amounts and Maximum Number of Eurodollar Tranches    25 ARTICLE III
-        REPRESENTATIONS AND WARRANTIES    25

3.1

     Financial Condition    25

3.2

     No Change    26

3.3

     Corporate Existence; Compliance with Law    26

3.4

     Corporate Power; Authorization; Enforceable Obligations    26

3.5

     No Legal Bar    26

3.6

     No Material Litigation    27

3.7

     No Default    27

3.8

     Ownership of Property; Liens    27

3.9

     Intellectual Property    27

3.10

     Taxes    27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page


--------------------------------------------------------------------------------

3.11

     [Intentionally Deleted.]    27

3.12

     Labor Matters    27

3.13

     [Intentionally Deleted.]    28

3.14

     [Intentionally Deleted.]    28

3.15

     Subsidiaries    28

3.16

     Use of Proceeds    28

3.17

     Environmental Matters    28

3.18

     Accuracy of Information, etc    29

3.19

     Security Documents    29

3.20

     Solvency    30

3.21

     Equity Loan Agreement    30 ARTICLE IV -        CONDITIONS PRECEDENT    30

4.1

     Conditions to the Term Loan    30 ARTICLE V -         AFFIRMATIVE COVENANTS
   33

5.1

     Financial Statements    33

5.2

     Certificates; Other Information    33

5.3

     Payment of Obligations    35

5.4

     Conduct of Business and Maintenance of Existence, etc    35

5.5

     Maintenance of Property; Insurance    35

5.6

     Inspection of Property; Books and Records; Discussions    35

5.7

     Notices    35

5.8

     Environmental Laws, etc    36

5.9

     Additional Collateral, etc    36

5.10

     Further Assurances    37

5.11

     Hedging Agreements    37

5.12

     Senior Credit Agreement    38 ARTICLE VI -        NEGATIVE COVENANTS    38

6.1

     Financial Condition Covenants    38

6.2

     Limitation on Indebtedness    39

6.3

     Limitation on Liens    40

6.4

     Limitation on Fundamental Changes    40

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page


--------------------------------------------------------------------------------

6.5

     Limitation on Disposition of Property    41

6.6

     Limitation on Restricted Payments    41

6.7

     Limitation on Capital Expenditures    41

6.8

     Limitation on Investments    42

6.9

     Limitation on Payments of Debt Instruments, Modifications of Certain
Agreements, etc    42

6.10

     Limitation on Transactions with Affiliates    43

6.11

     Limitation on Sales and Leasebacks    43

6.12

     Limitation on Changes in Fiscal Periods    43

6.13

     Limitation on Negative Pledge Clauses    43

6.14

     Limitation on Restrictions on Subsidiary Distributions    44

6.15

     Limitation on Lines of Business    44

6.16

     Limitation on Hedge Agreements    44 ARTICLE VII -        EVENTS OF DEFAULT
   44 ARTICLE VIII -       THE ADMINISTRATIVE AGENT    46

8.1

     Appointment    46

8.2

     Delegation of Duties    46

8.3

     Exculpatory Provisions    46

8.4

     Reliance by Administrative Agent    47

8.5

     Notice of Default    47

8.6

     Non-Reliance on Administrative Agent and Other Lenders    47

8.7

     Indemnification    48

8.8

     Administrative Agent in Its Individual Capacity    48

8.9

     Successor Administrative Agent    49

8.10

     Authorization to Release Liens and Guarantees    49 ARTICLE IX
-        MISCELLANEOUS    49

9.1

     Amendments and Waivers    49

9.2

     Notices    50

9.3

     No Waiver; Cumulative Remedies    51

9.4

     Survival of Representations and Warranties    51

9.5

     Payment of Expenses    51

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page


--------------------------------------------------------------------------------

9.6

     Successors and Assigns; Participations and Assignments    53

9.7

     Adjustments; Set-off    55

9.8

     Counterparts    56

9.9

     Severability    56

9.10

     Integration    56

9.11

     GOVERNING LAW    56

9.12

     Submission To Jurisdiction; Waivers    56

9.13

     Acknowledgments    57

9.14

     Confidentiality    57

9.15

     Accounting Changes    58

9.16

     WAIVERS OF JURY TRIAL    58

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

1.2      Term Loan Commitments 3.4      Consents, Authorizations, Filings and
Notices 3.15      Subsidiaries 3.17      Environmental Matters 6.2(e)     
Existing Indebtedness 6.3(f)      Existing Liens 9.6(c)      Restricted Holders

 

EXHIBITS:

 

A      Form of Guarantee Agreement B      Form of Compliance Certificate C     
Form of Closing Certificate D      [Intentionally Deleted] E      Form of
Assignment and Acceptance F-1          Form of Legal Opinion of Borrower’s
Counsel F-2      Form of Legal Opinion of Holdings’ Counsel G      Form of Term
Loan Note H      Form of Borrowing Notice I      Form of Intercreditor Agreement
J      Form of Pledge Agreement K      Form of Security Agreement

 

v



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT, dated as of June 30, 2005, among StyroChem Finland Oy, a
limited liability company organized under the laws of Finland with Business ID
1094747-6 (the “Borrower”), the other Loan Parties party hereto, the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), and Guggenheim Corporate Funding, LLC, as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is party to a Secured Overdraft Facility Agreement dated
as of March 20, 2002 (as amended on June 30, 2005 and as may be further amended,
modified or supplemented from time to time to the extent permitted herein, the
“Senior Credit Agreement”) with Nordea Bank Finland Plc (together with its
successors and permitted assigns, the “Senior Lender”);

 

WHEREAS, the Borrower has requested that the Lenders make available a term loan
facility in the aggregate principal amount of $20,000,000 for the purposes of
(i) refinancing the Intercompany Loan (as defined below), (ii) repaying certain
outstanding indebtedness of the Borrower under local currency borrowings and the
existing working capital facility and (iii) for other general corporate
purposes;

 

WHEREAS, the Lenders are willing to make such term loan facility available to
the Borrower upon and subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

ARTICLE I - DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agreement”: this Term Loan Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Alternative Currency”: any lawful currency other than Dollars that is freely
transferable into Dollars.



--------------------------------------------------------------------------------

“Applicable Margin”: initially, a rate per annum equal to (a) with respect to
Eurodollar Loans, 6.50% and (b) with respect to Base Rate Loans, 3.75%; provided
that, on and after the first Adjustment Date, the Applicable Margins with
respect to all Loans will be determined pursuant to the Pricing Grid.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 6.5).

 

“Assignee”: as defined in Section 9.6(c).

 

“Assignment and Acceptance”: as defined in Section 9.6(c).

 

“Assignor”: as defined in Section 9.6(c).

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime rate of
interest specified under the Bloomberg reference identified as “PRIMBB Index” on
the date that is the first day of such period (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rate), as in effect from time to time. Any change in
the Base Rate due to a change in the Prime Rate actually available or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

 

“Benefited Lender”: as defined in Section 9.7.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.

 

“Borrower”: as defined in the preamble hereto.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person.

 

2



--------------------------------------------------------------------------------

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, (i) the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, or
(ii) any agency or instrumentality of Finland and backed by the full faith of
Finland, in each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank (i) organized under
the laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000 or (ii) organized under the
laws of Finland or another member state of the European Economic Area and having
a rating of at least “A-1” by S&P or “P-1” by Moody’s; (c) commercial paper of
an issuer rated at least (i) A-2 by S&P or P-2 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally or (ii) having a rating comparable to A-2 or P-2 from a Finnish rating
agency operating within the European Economic Area, and in each case maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States or Finnish
governments; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by the Finnish government, any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated (i) at least A by S&P or A by Moody’s or (ii) a rating comparable to A
from a Finnish or other applicable rating agency; (f) securities with maturities
of six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition; and (g) shares of money market mutual or
similar funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition.

 

“Change of Control”: (a) the Permitted Investors shall cease to own beneficially
and of record 51% of the outstanding common stock of Holdings, or (b) Holdings
shall cease to own beneficially and of record (directly or indirectly through
one or more Subsidiaries) and control, directly or indirectly, 100% of each
class of outstanding Capital Stock of the Borrower.

 

3



--------------------------------------------------------------------------------

“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied.

 

“Closing Date Projections”: as defined in Section 4.1(g).

 

“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral”: all Property of the Loan Parties (other than Holdings), now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense (including accrued interest) of such Person and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (f) any other non-cash charges and (g)
management fees payable by Borrower to Radnor Management pursuant to the
Management Agreement, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income (except
to the extent deducted in determining Consolidated Interest Expense), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets) and (c)
any other non-cash income, all as determined on a consolidated basis; provided,
that for purposes of calculating Consolidated EBITDA of the Borrower and its
Subsidiaries for any period, (i) the Consolidated EBITDA of any Person acquired
by the Borrower or its Subsidiaries during such period shall be included on a
pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period) if the consolidated balance sheet of
such acquired Person and its consolidated Subsidiaries as at the end of the
period preceding the acquisition of such Person and the related consolidated
statements of income and stockholders’ equity and of cash flows for the period
in respect of which Consolidated EBITDA is to be calculated (x) have been
previously provided to the Administrative Agent and the Lenders and (y) either
(1) have been reported on without a qualification arising out of the scope of
the audit by independent certified public accountants of nationally recognized
standing or (2) have been found acceptable by the Administrative Agent and (ii)
the Consolidated EBITDA of any Person Disposed of by the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).

 

4



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: of any Person for any period, total cash
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Fixed Charges”: for any period, the Consolidated Interest Expense
of the Borrower and its Subsidiaries for such period.

 

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA of the Borrower and its Subsidiaries for such period minus
the aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such period on account of Capital Expenditures to (b) Consolidated Fixed
Charges for such period.

 

“Consolidated Leverage Ratio”: as of any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for the last 12 fiscal month period ending on or before such date.

 

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Total
Debt shall not include revolver borrowings under the Senior Credit Agreement to
the extent that the Borrower maintains cash balances in excess of the amount
drawn under the Senior Credit Agreement from time to time.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such

 

5



--------------------------------------------------------------------------------

Person and (b) is organized by such Person primarily for the purpose of making
equity or debt investments in one or more companies. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Default”: any of the events specified in Article 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Derivative Agreement”: the Master Customer Contract for Derivative Transactions
Agreement, as amended, modified or supplemented from time to time to the extent
permitted herein to be entered into between the Borrower and the Senior Lender.

 

“Derivatives Counterparty”: as defined in Section 6.6.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollar Equivalent”: of any amount means, at the time of determination thereof,
(a) if such amount is expressed in an Alternative Currency, the equivalent of
such amount in Dollars determined by using the rate of exchange quoted by
Citibank in New York, New York at 11:00 a.m. (New York City time) on the date of
determination (or, if such date is not a Business Day, the last Business Day
prior thereto) to prime banks in New York for the spot purchase in the New York
foreign exchange market of such amount of Dollars with such Alternative Currency
and (b) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems reasonably appropriate.

 

“Dollars” and “$”: lawful currency of the United States of America.

 

“Eligible Assignee”: (a) a Lender or an Affiliate, Related Fund or Control
Investment Affiliate of any Lender, (b) a commercial bank, (c) a finance
company, insurance company, financial institution or fund, in each case
regularly engaged in making, purchasing, holding or otherwise investing in loans
and similar extensions of credit, or (d) a savings and loan association or
savings bank organized under the laws of the United States or any State thereof.

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

“Equity Loan Agreement”: the Loan Agreement dated as of December 28, 2001
between the Borrower and Radnor Chemical in the aggregate principal amount of
€8,000,000.

 

6



--------------------------------------------------------------------------------

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“Euro” and “€”: the single currency of the European Union.

 

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Page 3750 of the Telerate screen as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Page 3750 of the Telerate screen
(or otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent.

 

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

              Eurodollar Base Rate              

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: any of the events specified in Article 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal year of the Borrower, the difference, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred taxes) deducted in arriving at such Consolidated Net
Income, (iii) the amount of the decrease, if any, in working capital for such
fiscal year and (iv) the aggregate net amount of non-cash loss on the
Disposition of Property by the Borrower and its Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income minus (b) the sum,
without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, including deferred tax credits,

 

7



--------------------------------------------------------------------------------

(ii) the aggregate amount actually paid by the Borrower and its Subsidiaries in
cash during such fiscal year on account of Capital Expenditures (minus the
principal amount of Indebtedness incurred in connection with such expenditures),
(iii) the aggregate amount of all optional prepayments of the Term Loans during
such fiscal year, (iv) the aggregate amount of all regularly scheduled principal
payments of Indebtedness permitted hereunder (including, without limitation, the
Term Loans) of the Borrower and its Subsidiaries made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (v) the
aggregate net amount of non-cash gain on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income, (vii) the net decrease during such
fiscal year (if any) in deferred tax accounts of the Borrower and (viii) the
amount of the increase, if any, in working capital for such fiscal year.

 

“Excess Cash Flow Application Date”: as defined in Section 2.6(c).

 

“Existing Credit Agreements”: collectively (i) the Intercompany Loan, (ii) the
Senior Secured Finance Facility Agreement dated as of December 17, 2002 and
amended on February 1, 2005, between the Borrower and the Senior Lender and
(iii) the Nordea Term Loan Agreement.

 

“Extraordinary Recovery Event”: (i) any settlement of or payment in respect of
any property or casualty insurance claim or any condemnation proceeding relating
to any asset of the Borrower or any of its Subsidiaries and (ii) any cash
received by, paid to or for the account of the Borrower in connection with the
close out or termination of the Derivative Agreement.

 

“Federal Funds Effective Rate”: for any day, a rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if such rate is
not so published for any day, the Federal Funds Effective Rate for such day
shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by it.

 

“Fee Letter”: the Fee Letter dated as of the date hereof between the Borrower
and the Administrative Agent.

 

“GAAP”: (i) with respect to audited financial statements generally accepted
accounting principles in Finland as in effect from time to time and (ii) with
respect to unaudited financial statements generally accepted accounting
principles in the United States of America as in effect from time to time;
provided that (x) any reconciliation or conversion between Finnish GAAP and US
GAAP shall be in accordance with US GAAP and (y) the Borrower shall provide

 

8



--------------------------------------------------------------------------------

the Administrative Agent with details of such reconciliation or conversion which
shall be satisfactory to the Administrative Agent.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee Agreement”: the Amended and Restated Continuing Guaranty and
Agreement to be executed and delivered by Holdings, substantially in the form of
Exhibit A, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

 

“Holdings”: as defined in the preamble hereto.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the

 

9



--------------------------------------------------------------------------------

deferred purchase price of Property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above; (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on Property (including, without limitation, accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation and (j) for the purposes of Section 7.1(e)
only, all obligations of such Person in respect of Hedge Agreements. The equity
loan under the Equity Loan Agreement shall not be deemed “Indebtedness” for
purposes of this definition, to the extent such equity loan is deemed and
treated as equity (and not debt) under applicable accounting rules and
regulations.

 

“Indemnified Liabilities”: as defined in Section 9.5.

 

“Indemnitee”: as defined in Section 9.5.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Intercompany Loan”: the Loan Agreement dated as of October 15, 1997 and amended
on March 18, 2002 between the Borrower and Radnor Chemical in the aggregate
outstanding principal amount of €8,667,122.39.

 

“Intercreditor Agreement”: the Intercreditor Agreement dated as of the date
hereof among the Borrower, the Administrative Agent and the Senior Lender,
substantially in the form of Exhibit I, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Interest Payment Date”: (a) as to any Eurodollar Loan having an Interest Period
of three months or shorter, the last day of such Interest Period, (b) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (c) as to any Base Rate Loan, the
last day of each March, June, September and December to occur while such Loan is

 

10



--------------------------------------------------------------------------------

outstanding and the final maturity date of such Loan, and (d) as to any Loan the
date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than two Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

 

“Investments”: as defined in Section 6.8.

 

“Lenders”: as defined in the preamble hereto.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Guaranty Agreement, the Security
Documents, the Term Notes, the Intercreditor Agreement, the Fee Letter and each
other agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Parties”: Holdings, the Borrower, StyroChem Europe and each Subsidiary of
the Borrower that is a party to a Loan Document.

 

“Management Agreement”: the Management Services Agreement dated as of February
19, 1999 among Radnor Management, Inc., StyroChem Europe, and the Borrower.

 

11



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Material Environmental Amount”: an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of €250,000 (or its
Dollar Equivalent), for: costs to comply with any Environmental Law; costs of
any investigation, and any remediation, of any Material of Environmental
Concern; and compensatory damages (including, without limitation damages to
natural resources), punitive damages, fines, and penalties pursuant to any
Environmental Law.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactive
materials, and any other substances or forces of any kind, whether or not any
such substance or force is defined as hazardous or toxic under any Environmental
Law, that is regulated pursuant to or could give rise to liability under any
Environmental Law.

 

“Maturity Date”: July 1, 2008.

 

“Maximum Lawful Rate”: as defined in Section 2.7(d),

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Extraordinary
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Extraordinary Recovery Event, net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such Asset Sale or Extraordinary Recovery Event (other than
any Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), (b) in
connection with any issuance or sale of equity securities or debt securities or
instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith and (c) in
connection with any Purchase Price Refund, the cash amount thereof, net of any
expenses incurred in the collection thereof.

 

“Non-Excluded Taxes”: as defined in Section 2.12(a).

 

“Non-U.S. Lender”: as defined in Section 2.12(d).

 

12



--------------------------------------------------------------------------------

“Nordea Term Loan Agreement”: the Loan Agreement dated as of March 20, 2001
between the Borrower and the Senior Lender in the aggregate outstanding amount
of €504,563.73.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Term Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Term Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 9.6(b).

 

“Payment Office”: as to any Lender or the Administrative Agent, the office
specified from time to time by such Lender or the Administrative Agent, as the
case may be, as its payment office by notice to the Borrower and, in the case of
a Lender’s Payment Office, the Administrative Agent.

 

“Permitted Investors”: (i) Michael T. Kennedy, R. Radcliffe Hastings and Michael
V. Valenza; (ii) the spouse and children or grandchildren (including children or
grandchildren by adoption) of Michael T. Kennedy, R. Radcliffe Hastings or
Michael V. Valenza; (iii) any controlled Affiliate (without giving effect to
clause (a) of the definition of “Affiliate”) of any of the foregoing; (iv) in
the event of the incompetence or death of any of the Persons described in clause
(i) or (ii) above, such person’s estate, executor, administrator, committee or
other personal representative; or (v) any trusts created for the benefit of the
Persons described in clause (i), (ii), or (iv) or any trust for the benefit of
any such trust.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Pledge Agreement”: the Agreement on Pledge of Shares dated as of the date
hereof between StyroChem Europe and the Administrative Agent, substantially in
the form of Exhibit J, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Pledged Stock”: the term “Pledged Shares” as defined in the Pledge Agreement.

 

13



--------------------------------------------------------------------------------

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Prime Rate”: as defined in the definition of Base Rate.

 

“Pro Forma Balance Sheet”: as defined in Section 3.1(a).

 

“Projections”: as defined in Section 5.2(c).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Radnor Chemical”: Radnor Chemical Corporation, a Delaware corporation.

 

“Radnor Management”: Radnor Management Inc., a Delaware corporation.

 

“Register”: as defined in Section 9.6(d).

 

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

 

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
principal amount of Term Loans then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”: the managing director, or chief financial officer of the
Borrower, but in any event, with respect to financial matters, the managing
director of the Borrower or the executive vice president or chief financial
officer of Holdings.

 

“Restricted Payments”: as defined in Section 6.6.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”: as defined in the Security Agreement.

 

“Security Agreement”: the Agreement on the Pledge of Floating Charge Promissory
Notes dated as of the date hereof among the Borrower, the Administrative Agent
and the Senior Lender, substantially in the form of Exhibit K, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Security Documents”: the collective reference to the Guarantee Agreement, the
Security Agreement, the Pledge Agreement, the Intercreditor Agreement and all
other security

 

14



--------------------------------------------------------------------------------

documents hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

 

“Senior Credit Agreement”: as defined in the recital hereto.

 

“Senior Lender”: as defined in the recital hereto.

 

“Senior Liens”: first priority Liens granted in favor of the Senior Lender under
the Senior Credit Agreement.

 

“S&P”: Standard & Poor’s Rating Services.

 

“StyroChem Europe”: StyroChem Europe (The Netherlands) B.V., a company organized
and existing under the laws of The Netherlands.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Loan Commitment”: as to any Lender, the obligation of such Lender to make
Term Loans in an aggregate principal amount not to exceed the amount set forth
under the heading “Term Loan Commitment” opposite such Lender’s name on Schedule
1.2 hereto, or, as the case may be, in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Term Loan
Commitments is $20,000,000.

 

“Term Loan Note”: as defined in Section 2.3(f).

 

“Term Loan Percentage”: as to any Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes with respect to the aggregate principal amount of all Term Loans
then outstanding.

 

“Transferee”: as defined in Section 9.14.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

15



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) All calculations of financial ratios set forth in Section 6.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 3.246, the ratio will be rounded up to
3.25.

 

ARTICLE II - AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make to the Borrower term loans (“Term Loans”) on the
Closing Date in an aggregate principal amount not to exceed such Lender’s Term
Loan Percentage of the Term Loan Commitment.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, two
Business Days prior to the anticipated Closing Date) requesting that the Lenders
make Term Loans in an amount not to exceed the aggregate amount of the Term Loan
Commitments on the Closing Date. Upon receipt of such Borrowing Notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make its Term Loan Percentage of the amount of the Term Loans
available to the Borrower at an account designated by the Borrower in such
Borrowing Notice prior to 12:00 Noon, New York City time, on the Closing Date in
immediately available funds.

 

2.3 Repayment of Term Loans; Evidence of Debt.

 

(a) The Term Loans shall amortize in twelve consecutive installments, commencing
on September 30, 2005, each of which shall be in an amount equal to such
Lender’s Term Loan Percentage multiplied by the amount set forth below opposite
such installment:

 

16



--------------------------------------------------------------------------------

Installment

--------------------------------------------------------------------------------

   Principal
Amount


--------------------------------------------------------------------------------

September 30, 2005

   $ 500,000

December 31, 2005

   $ 500,000

March 31, 2006

   $ 500,000

June 30, 2006

   $ 500,000

September 30, 2006

   $ 575,000

December 31, 2006

   $ 575,000

March 31, 2007

   $ 575,000

June 30, 2007

   $ 575,000

September 30, 2007

   $ 650,000

December 31, 2007

   $ 650,000

March 31, 2008

   $ 650,000

Maturity Date

   $ 13,750,000

 

(b) The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Term Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.7.

 

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(d) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Term Loan made hereunder and
any Term Loan Note evidencing such Term Loan, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by each Lender
hereunder from the Borrower.

 

(e) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.3(c) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Term Loans made to the Borrower by such
Lender in accordance with the terms of this Agreement.

 

(f) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans of such Lender,
substantially in the form of Exhibit G (a “Term Loan Note”), with appropriate
insertions as to date and principal amount.

 

2.4 Fees. The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates set forth in the Fee Letter.

 

17



--------------------------------------------------------------------------------

2.5 Optional Prepayments. (a) The Borrower may at any time and from time to time
prepay the Term Loans, in whole or in part, upon irrevocable notice delivered to
the Administrative Agent at least one Business Day prior thereto, which notice
shall specify the date and amount of such prepayment, as set forth in Section
2.5(c). Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof.

 

(b) Amounts to be applied in connection with any prepayments made pursuant to
this Section shall be applied to the Term Loans, pro rata among the Lenders
according to the amounts of the Term Loans then held by the Lenders.

 

(c) Each optional prepayment in respect of the Term Loans shall be accompanied
by a prepayment premium equal to (i) if such prepayment is made prior to the
first anniversary of the Closing Date, 2% of the principal amount of such
prepayment and (ii) if such prepayment is made on or after the first anniversary
of the Closing Date and prior to the second anniversary of the Closing Date,
0.5% of the principal amount of such prepayment; provided that optional
prepayments up to $2,000,000 per fiscal year throughout the term of this
Agreement shall not be subject to a prepayment premium. Any prepayment of the
Term Loans upon the refinancing thereof (whether with proceeds of equity or
Indebtedness) or upon the occurrence of a Change of Control shall be deemed to
be an optional prepayment.

 

2.6 Mandatory Prepayments. (a) If any Capital Stock shall be issued, or
Indebtedness incurred, by the Borrower or any of its Subsidiaries (excluding any
Indebtedness incurred in accordance with Section 6.2 of this Agreement), then on
the date of such issuance or incurrence, the Term Loans shall be prepaid by an
amount equal to the amount of the Net Cash Proceeds of such issuance or
incurrence, as set forth in Section 2.6(d). The provisions of this Section do
not constitute a consent to the issuance of any equity securities by any entity
whose equity securities are pledged pursuant to the Security Documents, or a
consent to the incurrence of any Indebtedness by the Borrower or any of its
Subsidiaries.

 

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Extraordinary Recovery Event, then, on the
date of receipt by the Borrower of such Net Cash Proceeds, the Term Loans shall
be prepaid by an amount equal to the amount of such Net Cash Proceeds (less any
amount applied by the Borrower within 180 days of receipt to repair or replace
any damaged or condemned property for which insurance proceeds or condemnation
proceeds have been received), as set forth in Section 2.6(d); provided that the
Borrower shall only be required to prepay under this Section 2.6(b) from Net
Cash Proceeds in excess of $500,000 in the aggregate for all Asset Sale or
Extraordinary Recovery Events over the term of this Agreement. The provisions of
this Section do not constitute a consent to the consummation of any Disposition
not permitted by Section 6.5.

 

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2005, the Consolidated Leverage Ratio is greater than 3.0 to
1 and there shall be Excess Cash Flow, then, on the relevant Excess Cash Flow
Application Date, the Term

 

18



--------------------------------------------------------------------------------

Loans shall be prepaid by an amount equal to 50% of such Excess Cash Flow, as
set forth in Section 2.6(d). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five days after the earlier
of (i) the date on which the financial statements of the Borrower referred to in
Section 5.1(b), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

 

(d) Amounts to be applied in connection with any prepayments made pursuant to
this Section shall be applied to the prepayment of the Term Loans, pro rata
among the Lenders according to the amounts of the Term Loans then held by the
Lenders.

 

(e) Each mandatory prepayment in respect of the Term Loans shall be made without
prepayment premium or penalty.

 

2.7 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day. Each Base Rate Loan shall bear
interest for each day on which it is outstanding at a rate per annum equal to
the Base Rate in effect for such day plus the Applicable Margin in effect for
such day.

 

(b) Notwithstanding the rates of interest specified in clause (a) above or
elsewhere herein, effective immediately upon the occurrence of an Event of
Default and for as long thereafter as such Event of Default shall be continuing,
the principal balance of all Term Loans and the amount of all other Obligations
then due and payable shall bear interest at a rate per annum that is equal to
(i) in the case of principal, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2% and (ii) in
the case of all other Obligations, the rate then applicable to Base Rate Loans
plus 2%, in each case from the date of such nonpayment to (but excluding) the
date on which such amount is paid in full (after as well as before judgment).

 

(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (b) of this Section shall be
payable from time to time on demand.

 

(d) Notwithstanding anything to the contrary set forth in this Section 2.7, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by the Lenders is equal to the
total interest which would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate of interest and in the
manner provided in this Section, unless and until the rate of interest again
exceeds the Maximum Lawful Rate, and at that time

 

19



--------------------------------------------------------------------------------

this paragraph shall again apply. In no event shall the total interest received
by the Lenders pursuant to the terms hereof exceed the amount which the Lenders
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
provisions of this Section 2.7(d), a court of competent jurisdiction shall
finally determine that the Lenders have received interest hereunder in excess of
the Maximum Lawful Rate, the Lenders shall refund any excess to Borrower or as a
court of competent jurisdiction may otherwise order.

 

2.8 Computation of Interest and Fees. (a) Interest, fees and commissions payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders in each determination of a
Eurodollar Rate. Any change in the interest rate on a Term Loan resulting from a
change in the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a).

 

2.9 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Base Rate Loans to
Eurodollar Loans.

 

20



--------------------------------------------------------------------------------

2.10 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder shall be made pro rata according to the respective Term
Loan Percentages of the relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Lenders.

 

(c) Each payment of the Term Loans shall be accompanied by accrued interest to
the date of such payment on the amount paid.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the applicable Lender or the
Administrative Agent, as the case may be, at the Payment Office for such Lender
or the Administrative Agent, in Dollars and in immediately available funds. Any
payment made by the Borrower after 12:00 Noon, New York City time, on any
Business Day shall be deemed to have been on the next following Business Day. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. In the
case of any extension of any payment of principal pursuant to the preceding
sentence, interest thereon shall be payable at the then applicable rate during
such extension.

 

2.11 Requirements of Law. (a) If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(b) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 

(c) Notwithstanding anything in this Agreement to the contrary, the Lenders
shall not be entitled to compensation under Section 2.11 or Section 2.12 for any
amounts incurred or accruing more than 90 days prior to the giving of notice by
the applicable Lender to the Borrower of additional costs of the type described
in such Sections.

 

21



--------------------------------------------------------------------------------

(d) Any Lender claiming any additional amounts payable pursuant to Section 2.11
or Section 2.12 shall, at the request of the Borrower, use its reasonable
efforts (consistent with its internal policies and Requirements of Law) to
change the jurisdiction of its lending office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that would be payable or may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

 

2.12 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph (a).

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Term Loans and all other amounts payable hereunder.

 

22



--------------------------------------------------------------------------------

(d) Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a statement in a form satisfactory to the
Administrative Agent and a Form W-8BEN, or any subsequent versions thereof or
successors thereto properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

2.13 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate

 

23



--------------------------------------------------------------------------------

of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.14 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.13.

 

2.15 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.11, 2.12(a) or 2.14 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.11, 2.12(a) or 2.14.

 

2.16 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election; provided, that any such conversion of Eurodollar Loans may be
made only on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election (which notice shall specify the length of
the initial Interest Period therefor; provided, that no Base Rate Loan may be
converted into a Eurodollar Loan (i) when any Event of Default has occurred and
is continuing and the Administrative Agent has, or the Majority Lenders have,
determined in its or their sole discretion not to permit such conversions or
(ii) after the date that is one month prior to the Maturity Date. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent in accordance with the applicable
provisions of the term “Interest

 

24



--------------------------------------------------------------------------------

Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided, that no Eurodollar Loan may be continued
as such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Lenders have determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the Maturity Date; provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to this Agreement,
such Loans shall be converted automatically to Base Rate Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent as applicable, shall promptly notify each relevant Lender
thereof.

 

2.17 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $500,000
or a whole multiple of $50,000 in excess thereof and (b) no more than eight
Eurodollar Tranches shall be outstanding at any one time.

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Term Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

3.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at May 31, 2005 (including
the notes thereto) (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) the Term Loans to be made on the
Closing Date and the use of proceeds thereof and (ii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at May 31,
2005 assuming that the events specified in the preceding sentence had actually
occurred at such date.

 

(b) The audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at December 31, 2004, December 31, 2003 and December 31, 2002
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from KPMG LLP present fairly the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the fiscal year then ended. The unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at May 31, 2005 and the related
unaudited consolidated statements of income and cash flows for the 5-month
period ended on such date, present fairly the consolidated financial condition
of the Borrower and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
5-month period then ended (subject to normal year-end audit adjustments). All
such financial

 

25



--------------------------------------------------------------------------------

statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). The Borrower and its Subsidiaries do not have any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph. During the
period from December 31, 2004 to and including the date hereof there has been no
Disposition by the Borrower and its Subsidiaries of any material part of its
business or Property, except as previously disclosed to the Administrative
Agent.

 

3.2 No Change. Since December 31, 2004 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

3.3 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has the corporate power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
and (c) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

3.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except (i)
consents, authorizations, filings and notices described in Schedule 3.4, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect (unless otherwise indicated on Schedule 3.4) and (ii)
the filings referred to in Section 3.19. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
Holdings or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such

 

26



--------------------------------------------------------------------------------

Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

3.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents, any of the transactions contemplated
hereby or thereby, or the ranking and seniority of their respective obligations
thereunder, or (b) that could reasonably be expected to have a Material Adverse
Effect.

 

3.7 No Default. Neither Holdings, the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

3.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
valid legal title to all its real property, and valid legal title to, or a valid
leasehold interest in, all its other Property, and none of such Property is
subject to any Lien, except Senior Liens and Liens permitted by Section 6.3.

 

3.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect.

 

3.10 Taxes. Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be); and no tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.

 

3.11 [Intentionally Deleted.]

 

3.12 Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of
applicable labor laws or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to

 

27



--------------------------------------------------------------------------------

have a Material Adverse Effect. All payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

 

3.13 [Intentionally Deleted.]

 

3.14 [Intentionally Deleted.]

 

3.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 3.15 constitute all
the Subsidiaries of StyroChem Europe and the Borrower at the date hereof.
Schedule 3.15 sets forth as of the Closing Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by each Loan Party.

 

(b) Except as listed on Schedule 3.15, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Subsidiary.

 

3.16 Use of Proceeds. The proceeds of the Term Loans shall be used (i) to repay
in full the Intercompany Loan, (ii) to reduce the outstanding amount under the
Senior Credit Agreement to an amount not to exceed €2,500,000, (iii) to repay
outstanding indebtedness of the Borrower under local currency uncommited credit
lines with the Senior Lender in an aggregate amount of €5,300,000, (iv) to repay
outstanding indebtedness of the Borrower under the Nordea Term Loan Agreement in
an aggregate amount of €504,563.73, (v) for other general purposes and (vi) to
pay related fees and expenses.

 

3.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
the payment of a Material Environmental Amount and except as set forth on
Schedule 3.17:

 

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them; (iii)
are, and within the period of all applicable statutes of limitation have been,
in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.

 

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the

 

28



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries in excess of €250,000 in the aggregate under
any applicable Environmental Law or otherwise result in costs in excess of
€250,000 in the aggregate to the Borrower or any of its Subsidiaries, or (ii)
interfere with the Borrower’s or any of its Subsidiaries’ continued operations,
or (iii) impair the fair saleable value of any real property owned or leased by
the Borrower or any of its Subsidiaries.

 

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

 

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to any Environmental Law, or with respect to any
Materials of Environmental Concern.

 

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

 

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

 

3.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the Agents
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.

 

3.19 Security Documents. The Security Documents are effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the

 

29



--------------------------------------------------------------------------------

Pledged Stock described in the Pledge Agreement, when any stock certificates
representing such Pledged Stock are delivered to the Administrative Agent and
the Borrower is notified of the pledge of such Pledged Stock, such pledge of the
Pledged Stock shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of StyroChem Europe in such Collateral and the
proceeds thereof in accordance with the Pledge Agreement, as security for the
Obligations, in each case prior and superior in right to any other Person. In
the case of the floating charges described in the Security Agreement, when, in
accordance with the Security Agreement, (x) the floating charge promissory notes
numbered 1-7 have been delivered to the Senior Lender, (y) the floating charge
promissory notes numbered 10-13 have been issued and such notes have been
registered in the Finnish Business Mortgage Register, and (z) the floating
charge promissory notes numbered 8-13 have been delivered to the Administrative
Agent, then the floating charges established in favor of the Administrative
Agent pursuant to the Security Agreement shall be perfected, as security for the
Obligations prior and superior in right to any other Person (except, in the case
of Collateral other than Pledged Stock, Senior Liens and Liens permitted by
Section 6.3) and in an insolvency of the Borrower shall convey to the
Administrative Agent the priority ranking afforded by Finnish law, subject to
the Intercreditor Agreement.

 

3.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith will be and will continue to be, solvent.

 

3.21 Equity Loan Agreement. The equity loan under the Equity Loan Agreement is
deemed and treated as equity (and not debt) in the Borrower’s financial
statements and under applicable accounting rules and regulations.

 

ARTICLE IV - CONDITIONS PRECEDENT

 

4.1 Conditions to the Term Loan. The agreement of each Lender to make the Term
Loans requested to be made by it hereunder is subject to the satisfaction, prior
to or concurrently with the making of such Term Loans on the Closing Date, of
the following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee Agreement, executed and delivered by a duly authorized
officer of Holdings, (iii) a Term Loan Note issued to each Lender, executed and
delivered by a duly authorized officer of the Borrower, (iv) the Intercreditor
Agreement, executed and delivered by a duly authorized officer of each party
thereto, (v) the Security Agreement, executed and delivered by a duly authorized
officer of the Borrower, and (vi) the Pledge Agreement, executed and delivered
by a duly authorized officer of the StyroChem Europe, in each case in form and
substance satisfactory to the Administrative Agent.

 

(b) Pro Forma Balance Sheet; Financial Statements. The Administrative Agent
shall have received (i) the Pro Forma Balance Sheet, (ii) audited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2004, and (iii) unaudited interim consolidated financial
statements of the Borrower and its Subsidiaries for each fiscal month and
quarterly period ended subsequent to December 31, 2004.

 

30



--------------------------------------------------------------------------------

(c) Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Borrower and its Subsidiaries
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the financing
contemplated hereby.

 

(d) Due Diligence. The Administrative Agent shall have completed its business,
financial, accounting, insurance, environmental and legal due diligence, with
results satisfactory to the Administrative Agent.

 

(e) Termination of Existing Credit Agreement. The Administrative Agent shall
have received evidence satisfactory to the Administrative Agent that the
Existing Credit Agreement shall be simultaneously terminated, all amounts
thereunder shall be simultaneously paid in full and arrangements satisfactory to
the Administrative Agent shall have been made for the termination of Liens and
security interests granted in connection therewith.

 

(f) Fees. The Administrative Agent shall have received all fees required to be
paid under the Fee Letter, and all expenses for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Administrative Agent), on or before the Closing Date pursuant to the Loan
Documents. All such amounts will be paid with proceeds of Term Loans made on the
Closing Date and will be reflected in the funds flow and direction letter given
by the Borrower to the Administrative Agent on or before the Closing Date.

 

(g) Closing Date Projections. The Administrative Agent shall have received
satisfactory financial projections (the “Closing Date Projections”) for the
period from the Closing Date through the Maturity Date, which shall contain the
Borrower’s anticipated balance sheets, income statements and cash flow
statements, on a consolidated basis for the Borrower and its Subsidiaries, (i)
on a monthly basis for the period commencing on the Closing Date through the
fiscal year ending December 31, 2006, and on an annual basis thereafter through
the third anniversary of the Closing Date.

 

(h) Security Interest. The Administrative Agent shall have received security
interests in the Collateral subject to no liens on any of the Collateral except
for Senior Liens and Liens permitted by Section 6.3.

 

(i) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

 

(j) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

(i) the legal opinion of Luostarinen, Mettala & Raikkonen, Finnish counsel to
the Loan Parties, substantially in the form of Exhibit F-1; and

 

(ii) the legal opinion of Duane Morris, counsel to Holdings, substantially in
the form of Exhibit F-2.

 

31



--------------------------------------------------------------------------------

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(k) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Pledge Agreement, endorsed in blank by a duly authorized
officer of the pledgor thereof and (ii) floating charge promissory notes
numbered 8-13 pledged pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
satisfactory to the Administrative Agent) by the pledgor thereof.

 

(l) [Intentionally Deleted].

 

(m) Filings, Registrations and Recordings. Each document required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Senior Liens and Liens expressly permitted by
Section 6.3), shall have been filed, registered or recorded or shall have been
delivered to the Administrative Agent be in proper form for filing, registration
or recordation.

 

(n) Charter and Good Standing. The Administrative Agent shall have received in
respect of each Loan Party, such Loan Party’s (i) charter documents, including
all amendments thereto and (ii) good standing or equivalent certificates for
such Loan Party’s jurisdiction of incorporation and in each other jurisdiction
where its ownership or lease of property or conduct of business requires such
Loan Party to be qualified to do business.

 

(o) Insurance. The Administrative Agent shall have received satisfactory
evidence that the insurance policies required by the Loan Documents are in full
force and effect.

 

(p) No Material Adverse Effect. The Administrative Agent shall be satisfied
that, prior to the Closing Date, there has not occurred (i) any Material Adverse
Change since December 31, 2004 or (ii) a material disruption of or material
adverse change in the financial, banking or capital markets.

 

(q) [Intentionally Deleted].

 

(r) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date, unless such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall be true and correct as of such earlier
date.

 

(s) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(t) Senior Credit Agreement. At the time of making such Term Loan, and
immediately after giving effect thereto, (i) the commitments under the Senior
Credit Agreement

 

32



--------------------------------------------------------------------------------

shall be for an amount not greater than €5,000,000 and (ii) there shall be
€5,000,000 of availability under the Senior Credit Agreement.

 

ARTICLE V - AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Term Loan Commitments remain in
effect or any Term Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

 

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG Oy Ab or other independent certified public accountants of
nationally recognized standing;

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and

 

(c) as soon as available, but in any event not later than 30 days after the end
of each month occurring during each fiscal year of the Borrower, the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such month and the related unaudited consolidated statements of income and of
cash flows for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

5.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such

 

33



--------------------------------------------------------------------------------

financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default, except as
specified in such certificate (it being understood that such certificate shall
be limited to the items that independent certified public accountants are
permitted to cover in such certificates pursuant to their professional standards
and customs of the profession);

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.1(a) and (b), (i) a Compliance Certificate (x) stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (y) containing all
information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be, and (ii) in the case of quarterly or annual financial
statements, (x) to the extent not previously disclosed to the Administrative
Agent, a listing of where the Borrower keeps inventory or equipment and (y) any
filings specified in such Compliance Certificate as being required to be
delivered therewith;

 

(c) as soon as available, and in any event no later than 15 days prior to the
end of each fiscal year of the Borrower, a detailed consolidated monthly budget
for the following fiscal year (including a projected consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the following fiscal year,
and the related consolidated statements of projected cash flow and projected
income), and copies of all budgets and financial projections provided to the
Board of Directors of the Borrower, and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(d) (i) within 30 days after the end of each fiscal month of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal month and for
the period from the beginning of the then current fiscal year to the end of such
fiscal month, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year; (ii) within 45 days
after the end of each fiscal quarter of the Borrower, a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year; (iii) within 90 days after the end of
each fiscal year of the Borrower, a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal year, as compared to the portion of the Projections
covering such period and to the comparable periods of the previous year.

 

34



--------------------------------------------------------------------------------

(e) within 5 days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities;

 

(f) as soon as possible and in any event within 3 Business Days of obtaining
knowledge thereof: (i) any development, event, or condition that, individually
or in the aggregate with other developments, events or conditions, could
reasonably be expected to result in the payment by the Borrower and its
Subsidiaries, in the aggregate, of a Material Environmental Amount; and (ii) any
notice that any governmental authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, the Borrower; and

 

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

 

5.4 Conduct of Business and Maintenance of Existence, etc. (a) Preserve, renew
and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.4; and (b) comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.5 Maintenance of Property; Insurance. (a) Keep all Property and systems useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its Property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and to discuss the business, operations, properties and financial and other
condition of the Borrower and its Subsidiaries with officers and employees of
the Borrower and its Subsidiaries and with its independent certified public
accountants; provided that, unless a Default or an Event of Default has
occurred, the Lenders shall have access under clause (b) four times per year.

 

5.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default;

 

35



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any material Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is €250,000 or more and not covered by
insurance or in which injunctive or similar relief is sought; and

 

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

 

5.8 Environmental Laws, etc. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

5.9 Additional Collateral, etc. (a) With respect to any Property acquired after
the Closing Date by the Borrower or any of its Subsidiaries (other than (x) any
Property described in paragraph (b) or paragraph (c) of this Section, and (y)
any Property subject to a Lien expressly permitted by Section 6.3(g)) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Security Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property, including without limitation,
filings or recordings in such jurisdictions as may be required by the Security
Documents or by law or as may be requested by the Administrative Agent.

 

(b) With respect to any fee interest in any real property acquired after the
Closing Date by the Borrower or any of its Subsidiaries (other than any such
real property subject to a Lien expressly permitted by Section 6.3(g)), promptly
(i) if requested by the Administrative Agent, execute and deliver a first
priority mortgage in favor of the Administrative Agent, for the benefit of the
Secured Parties, covering such real property, in form and substance

 

36



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, (ii) if requested by the
Administrative Agent, provide the Lenders with such other documents with respect
to such real property and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

(c) With respect to any new Subsidiary created or acquired after the Closing
Date by the Borrower or any of its Subsidiaries, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Security Documents as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by the Borrower or any of its Subsidiaries, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Subsidiary, as the case may be, (iii) cause such
new Subsidiary (A) to become a party to the Security Agreement and (B) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a valid and perfected security interest in the
Collateral described in the Security Agreement with respect to such new
Subsidiary, including, without limitation, the filings and recordings in such
jurisdictions as may be required by the Security Documents or by law or as may
be requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

5.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Borrower
or any Subsidiary which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from the Borrower
or any of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

 

5.11 Hedging Agreements. Within 60 days of the Closing Date, the Borrower shall
enter into Hedging Agreements, on terms and with Derivative Counterparties
acceptable to the Administrative Agent, to provide protection against (i)
interest rates risks under this Agreement with respect to a notional amount of
at least $13,000,000 and (ii) currency risks under this Agreement with respect
to a notional amount of at least $13,000,000.

 

37



--------------------------------------------------------------------------------

5.12 Senior Credit Agreement. The Borrower shall prepay the revolving loans
under the Senior Credit Agreement so that on the last day of the fiscal year of
each year and for the 29 consecutive day period immediately thereafter, there
shall not be any revolving loans outstanding under the Senior Credit Agreement.

 

ARTICLE VI - NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Term Loan Commitments remain in
effect or any Term Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

 

6.1 Financial Condition Covenants.

 

(a) Minimum Consolidated EBITDA. Permit Consolidated EBITDA of the Borrower and
its Subsidiaries as at the last day of any period of four consecutive fiscal
quarters of the Borrower (or, if less, the number of full fiscal quarters
subsequent to the Closing Date) ending with any fiscal quarter set forth below
to be less than the amount set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Minimum Consolidated EBITDA


--------------------------------------------------------------------------------

June 30, 2005

   $ 826,000

September 30, 2005

   $ 2,015,200

 

(b) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
on each day of each fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Maximum Consolidated Leverage Ratio


--------------------------------------------------------------------------------

December 31, 2005

   3.75 to 1

March 31, 2006

   3.75 to 1

June 30, 2006

   3.75 to 1

September 30, 2006

   3.75 to 1

December 31, 2006

   3.75 to 1

March 31, 2007

   3.75 to 1

June 30, 2007

   3.75 to 1

September 30, 2007

   3.75 to 1

December 31, 2007

   3.75 to 1

March 31, 2008

   3.75 to 1

June 30, 2008

   3.75 to 1

 

(c) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of

 

38



--------------------------------------------------------------------------------

the Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Minimum Consolidated Fixed Coverage Ratio


--------------------------------------------------------------------------------

December 31, 2005

   2.0 to 1

March 31, 2006

   2.0 to 1

June 30, 2006

   2.0 to 1

September 30, 2006

   2.0 to 1

December 31, 2006

   2.0 to 1

March 31, 2007

   2.0 to 1

June 30, 2007

   2.0 to 1

September 30, 2007

   2.0 to 1

December 31, 2007

   2.0 to 1

March 31, 2008

   2.0 to 1

June 30, 2008

   2.0 to 1

 

6.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed €500,000 in the aggregate during the term of this Agreement;

 

(c) Indebtedness under the Senior Credit Agreement and Derivative Agreement and
any other derivative agreement entered into to hedge exposure under Section
5.11;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(e);

 

(e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

 

(f) Indebtedness consisting of intercompany loans made by Radnor Chemical to the
Borrower in an aggregate amount not to exceed $5,000,000 during the term of this
Agreement; provided that (x) the obligations under such intercompany loans shall
be subordinated to the Obligations of the Borrower hereunder in a manner
reasonably satisfactory to the Administrative Agent; provided that regularly
scheduled principal and interest payments may be made on such debt in the
absence of a Default or an Event of Default and (y) no Default or Event of
Default has occurred (or would result therefrom at the time such loan is made);
and

 

(g) Indebtedness under the Equity Loan Agreement.

 

39



--------------------------------------------------------------------------------

6.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 6.3(f);

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 6.2(b) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created not more than 90 days
after the acquisition of such fixed or capital assets, (ii) such Liens do not at
any time encumber any Property other than the Property financed by such
Indebtedness (and replacements thereof), and (iii) the amount of Indebtedness
secured thereby is not increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and

 

(j) the Senior Liens.

 

6.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that (i) the
Subsidiary Guarantor shall be the

 

40



--------------------------------------------------------------------------------

continuing or surviving corporation or (ii) simultaneously with such
transaction, the continuing or surviving corporation shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 5.9 in connection
therewith); and

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor.

 

6.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property or other property no longer
used or useful in the business of the Borrower in the ordinary course of
business; provided, that with respect to Dispositions in excess of €250,000 in
the aggregate during the term of this Agreement, the requirements of Section
2.6(b) are complied with in connection therewith.

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 6.4(b);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor; and

 

(e) any Extraordinary Recovery Event referred to in clause (i) of the definition
of Extraordinary Recovery Event, provided, that the requirements of Section
2.6(b) are complied with in connection therewith.

 

6.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor.

 

6.7 Limitation on Capital Expenditures. Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Subsidiaries in
the ordinary course of business during each of the fiscal years set forth below
not exceeding the amount set forth below opposite such fiscal year:

 

41



--------------------------------------------------------------------------------

Fiscal Year Ended

--------------------------------------------------------------------------------

   Maximum Capital Expenditures


--------------------------------------------------------------------------------

December 31, 2005

   € 1,000,000

December 31, 2006

   € 1,000,000

December 31, 2007

   € 1,000,000

 

6.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in Cash Equivalents;

 

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.2(b) and (e);

 

(d) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.8(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such Investment, is a Subsidiary
Guarantor;

 

(e) any purchase of all or a significant part of the assets of a business
conducted by any other Person, or all or substantially all of the assets
constituting the business of a division, branch or other unit of operation of
any other Person, consented to by the Required Lenders in their sole discretion;

 

(f) other Investments not exceeding €250,000 in the aggregate during the term of
this Agreement; and

 

(g) Investments arising in connection with intercompany loans made by the
Borrower to Holdings in an aggregate amount not to exceed $500,000 during the
term of this Agreement; provided that (x) such intercompany loan shall be
evidenced by a demand note and shall be pledged and delivered to the
Administrative Agent as additional collateral security for the Obligations.

 

6.9 Limitation on Payments of Debt Instruments, Modifications of Certain
Agreements, etc.

 

(a) cancel any claim or Indebtedness owed to any of them except in the ordinary
course of business consistent with past practice;

 

(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness; provided, however, that the
Borrower and its Subsidiaries may (i) prepay the Obligations in accordance with
the terms of this Agreement, (ii) make regularly scheduled or otherwise required
repayments under the Senior Credit

 

42



--------------------------------------------------------------------------------

Agreement and (iii) prepay Indebtedness under the Existing Credit Agreements
with the proceeds of the Term Loan hereunder;

 

(c) amend its certificate of incorporation (or equivalent charter documents) in
any manner determined by the Administrative Agent to be adverse to the Lenders;

 

(d) (i) amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the Management Agreement in any manner
that would increase the amounts payable by the Borrower thereunder or (ii)
otherwise amend, supplement or otherwise modify the terms and conditions of the
Management Agreement in any manner determined by the Administrative Agent to be
adverse to the Lenders.

 

6.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Borrower or
such Subsidiary, as the case may be, and (c) upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate. Notwithstanding the foregoing the Borrower and its Subsidiaries
may pay to Holdings fees and expenses pursuant to the Management Agreement in an
aggregate amount not to exceed one-percent (1%) of the Borrower’s revenue in any
fiscal year, provided that, (i) no Default or Event of Default has occurred and
is continuing (or would result therefrom), (ii) the Borrower is in compliance
with the financial covenants set forth in Section 6.1 hereto and (iii) the
Borrower is in compliance with the covenants set forth in Section 6.9 hereto.

 

6.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

6.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31st or change the Borrower’s
method of determining fiscal quarters.

 

6.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations, other than (a) this Agreement and the other
Loan Documents, (b) any agreements with respect to the Senior Credit Agreement
and (c) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

 

43



--------------------------------------------------------------------------------

6.14 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

 

6.15 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

 

6.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.

 

ARTICLE VII - EVENTS OF DEFAULT

 

7.1 Events of Default. If any of the following events shall occur and be
continuing:

 

(a) (i) The Borrower shall fail to pay any principal of any Term Loan when due
in accordance with the terms hereof, or (ii) the Borrower shall fail to pay any
interest on any Term Loan or any other amount payable hereunder or under any
other Loan Document within 5 days following the due date in accordance with the
terms hereof or thereof; or

 

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.4(a) (with respect to the Borrower only),
Section 5.7(a) or Section 6; or

 

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section and other than the
Guarantee Agreement), and such default shall continue unremedied for a period of
15 days; or

 

(e) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Term Loans) beyond the period of grace,
if any, on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or

 

44



--------------------------------------------------------------------------------

agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or to
become subject to or mandatory offer to purchase by the obligor thereunder or
(in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $250,000; or

 

(f) (i) Holdings, the Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings, the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Holdings, the Borrower or any of its Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above that (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against Holdings, the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 20 days from the entry thereof; or (iv) Holdings, the
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Holdings, the Borrower or any
of its Subsidiaries shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

 

(g) One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of €250,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 15 days from the entry thereof; or

 

(h) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof), to be in full force and effect, or any
Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
created by any of the Security Documents

 

45



--------------------------------------------------------------------------------

shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

 

(i) The Guarantee Agreement shall cease, for any reason (other than by reason of
the express release thereof), to be in full force and effect or any Loan Party
or any Affiliate of any Loan Party shall so assert; or

 

(j) Any Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above, automatically the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Term Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.

 

ARTICLE VIII - THE ADMINISTRATIVE AGENT

 

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by

 

46



--------------------------------------------------------------------------------

any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

 

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Loan Parties), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Term Loan Note as the owner thereof for all
purposes unless such Term Loan Note shall have been transferred in accordance
with Section 9.6 and all actions required by such Section in connection with
such transfer shall have been taken. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Term Loans.

 

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent shall have received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent shall receive such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors,

 

47



--------------------------------------------------------------------------------

employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of a Loan Party or any affiliate of a Loan
Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Term Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

8.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Term Loan Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Term Loans shall have been paid in full, ratably in accordance
with such Term Loan Percentages immediately prior to such date), for, and to
save the Administrative Agent harmless from and against, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Term
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Term Loans, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Term Loans and all
other amounts payable hereunder.

 

8.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Term Loans made or
renewed by it, the Administrative Agent shall

 

48



--------------------------------------------------------------------------------

have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
a successor agent for the Lenders, which successor agent shall (unless an Event
of Default under Section 7.1(a) or Section 7.1(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Term Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement and the other Loan
Documents.

 

8.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Loan Documents.

 

ARTICLE IX - MISCELLANEOUS

 

9.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 

  (i) forgive the principal amount or extend the final scheduled date of
maturity of any Term Loan, reduce the stated rate of any interest or

 

49



--------------------------------------------------------------------------------

fee payable hereunder or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Term Loan Commitment of
any Lender; require additional consents to be obtained with respect to the sale
or any assignment or participations of any interests of the Lenders hereunder,
in each case without the consent of each Lender directly affected thereby;

 

  (ii) amend, modify or waive any provision of this Section, or reduce any
percentage specified in or otherwise amend or modify the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of Holdings or the Subsidiary Guarantors from their guarantee
obligations, in each case without the consent of all Lenders;

 

  (iii) amend, modify or waive any provision of Section 8, or any other
provision of this Agreement affecting the rights and obligations of the
Administrative Agent, without the consent of the Administrative Agent; or

 

  (iv) amend, modify or waive any provision of Section 2.10 without the consent
of each Lender directly affected thereby.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Term Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

 

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed
(a) in the case of the Borrower, the Administrative Agent, as follows, (b) in
the case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

 

50



--------------------------------------------------------------------------------

The Borrower:    StyroChem Finland Oy      P.O. Box 360      FIN-06101 Porvoo,
Finland      Attention: Henrik Akermark      Telecopy: (358) 19-541-8232     
Telephone: (358) 19-541-8230 with a copy to:    Radnor Holdings Corporation     
Radnor Financial Center      150 Radnor Chester Road      Suite A 300     
Radnor, PA 19087-5292      Attention: R. Radcliffe Hastings, Executive Vice
President      Telecopy: (610) 995-2697      Telephone: (610) 995-2568 The
Administrative Agent:    Guggenheim Corporate Funding, LLC      135 East 57th
Street      New York, New York 10022      Attention: Adrian Duffy/Kaitlin Trinh
     Telecopy: (212) 644-8107      Telephone: (212) 739-9282

 

provided that any notice, request or demand to or upon the Administrative Agent
or any other Lender shall not be effective until received.

 

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

9.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder.

 

9.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the Lenders
and the Administrative Agent for all their reasonable out-of-pocket costs and
expenses incurred in connection with the syndication of the Term Loans and the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the

 

51



--------------------------------------------------------------------------------

consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements
and other charges of counsel to the Lenders and the Administrative Agent, (b) to
pay or reimburse each Lender and the Administrative Agent for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including, without limitation, the
fees and disbursements of counsel to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, or reimburse each Lender and the
Administrative Agent for, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration (with
respect to administration, subject to the Fee Letter) of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents and (d) to pay, indemnify or reimburse each Lender, the
Administrative Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including, without limitation, any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower or any of its Subsidiaries or any of their Properties and the fees
and disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that (i) subject to subclause (ii) below, the Borrower shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely from the gross negligence or willful misconduct of such Indemnitee and
(ii) with respect to Indemnified Liabilities relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower or any of its Subsidiaries or any of their Properties
(collectively, the “Environmental Indemnified Liabilities”), (A) prior to the
Indemnitee’s removal from possession of any of the Properties as a result of
foreclosure, appointment of a receiver, deed in lieu of foreclosure or otherwise
(collectively, the “Removal Event”), the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Environmental Indemnified
Liabilities to the extent such Environmental Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted solely from the gross negligence or willful misconduct of such
Indemnitee and (B) subsequent to the Removal Event, the Borrower shall have no
obligation hereunder to any Indemnitee with respect to Environmental Indemnified
Liabilities to the extent such Environmental Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted solely from the negligence or willful misconduct of such
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its

 

52



--------------------------------------------------------------------------------

Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee for any Indemnified Liabilities. All amounts
due under this Section shall be payable not later than 30 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
shall be submitted to the Borrower at the address of the Borrower set forth in
Section 9.2, or to such other Person or address as may be hereafter designated
by the Borrower in a notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Term Loans and all other amounts payable
hereunder.

 

9.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Term Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.

 

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Term Loan
owing to such Lender or any other interest of such Lender hereunder and under
the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Term Loan for all purposes under this
Agreement and the other Loan Documents, and the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and the other
Loan Documents. In no event shall any Participant under any such participation
have any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would require the consent of
all Lenders pursuant to Section 9.1. The Borrower agrees that if amounts
outstanding under this Agreement and the Term Loans are due or unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 9.7(a) as fully as if such
Participant were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.11 and 2.12 with
respect to its participation in the Term Loans outstanding from time to time as
if such Participant were a Lender; provided that, in the case of Section 2.12,
such Participant shall have complied with the requirements of said Section, and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

 

53



--------------------------------------------------------------------------------

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Eligible Assignee or, with the consent of the Administrative Agent
and the Borrower (which, in each case, shall not be unreasonably withheld or
delayed), to an additional bank, financial institution or other entity (each, an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit E
(an “Assignment and Acceptance”), executed by such Assignee and such Assignor
(and, where the consent of the Administrative Agent and the Borrower is required
pursuant to the foregoing provisions, by the Administrative Agent and the
Borrower) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that (i) no such assignment to an Assignee
(other than any Lender or any Affiliate, Related Fund or Control Investment
Affiliate thereof) shall be in an aggregate principal amount of less than
$1,000,000 (other than in the case of an assignment of all of a Lender’s
interests under this Agreement), unless otherwise agreed by the Administrative
Agent, (ii) no such assignment shall be made to any bank, financial institution
or other entity listed on Schedule 9.6(c) without the consent of the Borrower
and (iii) with respect to any amounts payable under Section 2.11 or Section 2.12
that existed on the date of the assignment, the Assignee shall not be entitled
to receive any greater amount pursuant to such Sections than the Assignee’s
Assignor would have been entitled to receive with respect to the interests,
rights and obligations transferred by such Assignor to the Assignee had such
assignment not occurred. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with the Term Loans as set forth therein,
and (y) the Assignor thereunder shall, to the extent provided in such Assignment
and Acceptance, be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of an Assignor’s rights
and obligations under this Agreement, such Assignor shall cease to be a party
hereto, except as to Section 2.11, 2.12 and 9.5 in respect of the period prior
to such effective date). For purposes of the minimum assignment amounts set
forth in this paragraph, multiple assignments by two or more Related Funds shall
be aggregated. Notwithstanding any provision of this Section, the consent of the
Borrower shall not be required for any assignment that occurs at any time when
any Event of Default shall have occurred and be continuing.

 

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Term Loans owing to, each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Term Loans and any Term Loan Notes
evidencing such Term Loans recorded therein for all purposes of this Agreement.
Any assignment of any Term Loan, whether or not evidenced by a Term Loan Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Term Loan Note shall expressly so provide). Any
assignment or transfer of all or part of a Term Loan evidenced by Term Loan Note
shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Term Loan Note evidencing such Term Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Term Loan Notes in the

 

54



--------------------------------------------------------------------------------

same aggregate principal amount shall be issued to the designated Assignee, and
the old Term Loan Notes shall be returned by the Administrative Agent to the
Borrower marked “canceled”. The Register shall be available for inspection by
the Borrower or any Lender (with respect to any entry relating to such Lender’s
Term Loans) at any reasonable time and from time to time upon reasonable prior
notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 9.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable in the case of an Assignee which is already a Lender or is an affiliate
or Related Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Term Loan Note of the assigning
Lender) a new Term Loan Note to the order of such Assignee in an amount equal to
the Term Loan assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Term Loan, upon request, a new
Term Loan Note to the order of the Assignor in an amount equal to the Term Loan
retained by it hereunder. Such new Term Loan Note or Term Loan Notes shall be
dated the Closing Date and shall otherwise be in the form of the Term Loan Note
or Term Loan Notes replaced thereby.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Term Loans and Term Loan
Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests in Term Loans and Term Loan
Notes, including, without limitation, any pledge or assignment by a Lender of
any Term Loan or Term Loan Note to any Federal Reserve Bank in accordance with
applicable law.

 

9.7 Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(f), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being

 

55



--------------------------------------------------------------------------------

expressly waived by the Borrower to the extent permitted by applicable law, upon
any amount not being paid when due by the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.12 Submission To Jurisdiction; Waivers.

 

(a) The Borrower hereby irrevocably and unconditionally submits for itself and
its Property in any legal action or proceeding relating to this Agreement and
the other Loan Documents to which it is a party, to the exclusive jurisdiction
of the courts of England to settle any dispute arising out of or in connection
with this Agreement or any other Loan Document;

 

(b) The Borrower hereby irrevocably and unconditionally agrees that the courts
of England are the most appropriate and convenient courts to settle disputes and
accordingly the Borrower will not argue to the contrary;

 

(c) The Borrower hereby irrevocably and unconditionally consents that any such
action or proceeding may be brought in such courts and waives any objection that
it may

 

56



--------------------------------------------------------------------------------

now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

(g) This Section 9.12 is for the benefit of the Administrative Agent and the
Lenders only. As a result, neither the Administrative Agent nor any Lender shall
be prevented from taking proceedings relating to a dispute in any other courts
with jurisdiction. To the extent allowed by law, the Administrative Agent and
the Lenders may take concurrent proceedings in any number of jurisdictions.

 

9.13 Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent and the Lenders or among the Borrower and the Lenders.

 

9.14 Confidentiality. Each of the Administrative Agent and the Lenders agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate of any thereof, (b) to
any Participant or Assignee (each, a “Transferee”) or prospective Transferee
that agrees to comply with the provisions of this Section or substantially
equivalent provisions, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) upon the request or
demand of any Governmental Authority having jurisdiction over it, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law (in which case the
Administrative Agent or Lender, as

 

57



--------------------------------------------------------------------------------

applicable, shall inform the Borrower promptly thereof), (f) in connection with
any litigation or similar proceeding (in which case the Administrative Agent or
Lender, as applicable, shall inform the Borrower promptly thereof), (g) that has
been publicly disclosed other than in breach of this Section, (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document. Notwithstanding anything herein to
the contrary, any party subject to confidentiality obligations hereunder or
under any other related document (and any employee, representative or other
agent of such party) may disclose to any and all persons, without limitation of
any kind, such party’s U.S. federal income tax treatment and tax structure of
the transactions contemplated by this Agreement relating to such party and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. However, no
such party shall disclose any information relating to such tax treatment or tax
structure to the extent nondisclosure is reasonably necessary in order to comply
with applicable securities laws. The agreements in this Section shall survive
repayment of the Term Loans and all other amounts payable hereunder.

 

9.15 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

9.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

STYROCHEM FINLAND OY. By:  

/s/ R. Radcliffe Hastings

--------------------------------------------------------------------------------

Name:   R. Radcliffe Hastings Title:   Authorized Signatory STYROCHEM EUROPE
(THE NETHERLANDS) B.V. By:  

/s/ Michael T. Kennedy

--------------------------------------------------------------------------------

Name:   Michael T. Kennedy Title:   Managing Director GUGGENHEIM CORPORATE
FUNDING, LLC, as Administrative Agent By:  

/s/ William Hagner

--------------------------------------------------------------------------------

Name:   William Hagner Title:   Attorney in Fact MIDLAND NATIONAL LIFE INSURANCE
COMPANY, by Midland Advisors Company as its Agent By:  

/s/ Adrian Duffy

--------------------------------------------------------------------------------

Name:   Adrian Duffy Title:   Managing Director NORTH AMERICAN COMPANY FOR LIFE
AND HEALTH INSURANCE, by Midland Advisors Company as its Agent By:  

/s/ Adrian Duffy

--------------------------------------------------------------------------------

Name:   Adrian Duffy Title:   Managing Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

PRICING GRID FOR TERM LOANS

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Margin
for Eurodollar Loans


--------------------------------------------------------------------------------

    Applicable Margin
for Base Rate Loans


--------------------------------------------------------------------------------

 

Greater than or equal to 3.25 to 1

   6.50 %   3.75 %

Less than 3.25 to 1 and equal to or greater than 2.75 to 1

   5.75 %   3.00 %

Less than 2.75 to 1 and equal to or greater than 2.25 to 1

   5.00 %   2.25 %

Less than 2.25 to 1 and equal to or greater than 1.75 to 1

   3.50 %   0.75 %

Less than 1.75 to 1

   3.00 %   0.25 %

 

Changes in the Applicable Margin with respect to Term Loans resulting from
changes in the Consolidated Leverage Ratio shall become effective 5 Business
Days after the date (the “Adjustment Date”) on which financial statements with
respect to the fiscal quarter ended December 31, 2005 are delivered to the
Lenders pursuant to Section 5.1(b) and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the Consolidated Leverage
Ratio as at the end of the fiscal period that would have been covered thereby
shall for the purposes of this definition be deemed to be greater than 3.25 to
1. In addition, at all times while an Event of Default shall have occurred and
be continuing, the Consolidated Leverage Ratio shall for the purposes of this
Pricing Grid be deemed to be greater than 3.25 to 1. Each determination of the
Consolidated Leverage Ratio pursuant to this Pricing Grid shall be made for the
periods and in the manner contemplated by Section 6.1(a).



--------------------------------------------------------------------------------

[Schedules and Exhibits Omitted.]